By the Court.
This, being a penal statute, is to be construed strictly. Although, in the more natural grammatical construction, the words “ such property,” in the clause relating to “ any other person who shall be intrusted with such property,” refer only to the words “ money, goods or other property, which may be the subject of larceny,” yet the words, at the end of the section, “ before delivery of such money; goods or property, at the place at which, or to the person to whom they were to be delivered ” limit the words “ such property” still further, and, taken in connection with the words “ carrier or other person,” at the beginning of the section, confine its application to the embezzlement of property received by the defendant to be carried and delivered to another person. Exceptions sustained.